The defendant contends that the court erred in vacating his prior plea of guilty. That issue was waived, however, by the entry of the subsequent plea of guilty which resulted in the judgment from which the defendant now appeals. In any event, we have reviewed the merits of his claim and find that the record supports the Supreme Court’s conclusion that the defendant obtained his prior plea by fraud and, therefore, it correctly vacated that plea and reinstated the indictment (see, Matter of Lockett v Juviler, 65 NY2d 182; writ granted sub nom. Warren v Montemango, 618 F Supp 147, revd sub nom. Lockett v Montemango, 784 F2d 78, cert denied 479 US 832, 107 S Ct 120).
We have examined the defendant’s remaining claim with *457regard to the excessiveness of his sentence and find it to be without merit (see, People v Kazepis, 101 AD2d 816). Thompson, J. P., Bracken, Brown, Weinstein and Spatt, JJ., concur.